May 1, 2008 VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C.20549-4644 Subject: Multi-Flex Variable Account of Nationwide Life Insurance Company SEC File No.033-23905 CIK No. 0000356723 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 and on behalf of the Multi-Flex Variable Account (the “Variable Account”) and Nationwide Life Insurance Company (“the Company”), we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the Prospectus contained in Post Effective Amendment No. 23 to the Registration Statement for the Company and the Variable Account which became effective May 1, 2008. Please contact the undersigned at (614) 249-3492 with any questions regarding this filing. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ DARRELL PIERRE Darrell Pierre Assistant General Counsel
